Case 21-12124-elf       Doc 16     Filed 08/29/21 Entered 08/29/21 11:30:48          Desc Main
                                   Document      Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                        :
           Christopher A. Tucker                :       Chapter 13
                                                :
                                                :       Case No. 21-12124-ELF
           Debtor (s)                           :

                   Notice of Motion, Response Deadline and Hearing Date

          Brad J. Sadek, Esq., attorney for the Debtor in the above captioned matter has
  filed a Motion to Convert Chapter 7 case to Chapter 13 for the reasons detailed in the
  enclosed Motion.

         Your rights may be affected. You should read these papers carefully and discuss
  them with your attorney, if you have one in this Bankruptcy case. (If you do not have an
  attorney you may wish to consult an attorney).

           1.      If you do NOT want the court to grant the relief sought in the motion, then
  on or before September 13, 2021 you or your Attorney must do ALL of the following:
  If you mail your answer to the clerk’s office for filing, you must mail it early enough so
  that it will be received on or before the date stated above; and

  (a)      file an answer explaining your position at:
                                  United States Bankruptcy Court
                                  Eastern District of Pennsylvania
                                  900 Market Street, Suite 400
                                  Philadelphia, PA 19107
  (b)      mail a copy to the movant’s attorney:
                                  Brad J. Sadek, Esq.
                                  1315 Walnut Street #502
                                  Philadelphia, PA 19107

         2.      If you or your attorney do not take the steps described in paragraphs 1(a)
  and 1(b) above and attend the hearing, the court may enter an order granting the relief
  requested in the enclosed motion.

          3.     A hearing on the motion is scheduled to be held before The Honorable
  Eric L. Frank on October 5, 2021 at 10:00 AM at The United States Bankruptcy Court,
  900 Market Street, Philadelphia, PA 19107 Courtroom #1.

         4.      You may contact the Bankruptcy Clerks office at (215) 408-2800 to find
  out whether the hearing has been cancelled because no one filed an answer.
